Citation Nr: 0415277	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently rated as 0 percent 
disabling.  

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1984 to March 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2003, the Court vacated the Board's March 2003 
decision.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

The appellant was afforded a hearing before a hearing officer 
at the RO in March 1997.  A transcript of the hearing has 
been associated with the claims folder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issues on appeal.  See VAOPGCPREC 8-2003.  

In addition, the schedular criteria for rating back 
disabilities changed during the pendency of the veteran's 
appeal.  The new criteria are effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
There is insufficient evidence to evaluate the veteran's low 
back disability under the revised criteria.  38 C.F.R. 
§ 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA examination to 
determine the severity of the 
appellant's low back disorder.  All 
findings should be reported in detail.  
The examiner should review the claims 
file.  A complete rationale should 
accompany any opinion provided.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues on appeal.  

3.  The appellant is advised, that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


